     Case 1:19-cv-00262-JTN-SJB ECF No. 26 filed 02/14/20 PageID.126 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

MAURICE WHITE,

                Plaintiff,                                   Hon. Janet T. Neff

v.                                                           Case No. 1:19-cv-262

LUKE BRITTON,

            Defendant.
____________________________________/

                             REPORT AND RECOMMENDATION

         This matter is before the Court on Defendant’s Motion for Summary Judgment (ECF No.

18) and Defendant’s Motion to Stay Civil Proceedings or, in the Alternative, Adjourn Dispositive

Motion Deadline (ECF No. 22).          Pursuant to 28 U.S.C. § 636(b)(1)(B), the undersigned

recommends that Defendant’s Motion for Summary Judgment be GRANTED and Defendant’s

Motion to Stay be DENIED AS MOOT.

I.       BACKGROUND

         Plaintiff, Maurice White, filed a pro se complaint against Defendants Luke Britton and the

City of Dowagiac on April 5, 2019. In an Opinion and Order entered on June 20, 2019, the Court

dismissed the City for failure to state a claim. (ECF Nos. 9 and 10.)

         White’s claims arise out of a March 26, 2019 traffic stop by Defendant Britton, who is

employed as a police officer by the City. Britton stopped White in the parking lot of the Rotary

Villa, an assisted living facility, for failing to stop at a stop sign. (ECF No. 1 at PageID.3.)

According to White, after White exited his vehicle, Britton approached him and demanded that

White identify himself. White reluctantly did so, and Britton placed White in the back of his
 Case 1:19-cv-00262-JTN-SJB ECF No. 26 filed 02/14/20 PageID.127 Page 2 of 5



cruiser. Britton searched White’s vehicle and then returned to his cruiser to run White’s name for

outstanding warrants. Britton discovered an outstanding warrant for failure to pay child support

and informed White that he would be arresting White on the warrant. Britton then had White’s

car towed. (ECF No. 1 at PageID.4.)

       White alleged claims for an unlawful search, unlawful seizure of his vehicle, and unlawful

arrest. On December 10, 2019, Britton filed a motion for summary judgment, to which he

attached a copy of his March 27, 2019 Police Report (ECF No. 18-3) and a copy of Dowagiac

Police Department Policy 7-1, Abandoned & Impounded Vehicles (ECF No. 18-5). Britton also

supported his motion with a video of the dash- and body-camera footage of the incident. White

failed to respond to the motion.

II.    DISCUSSION

       As noted above, White failed to respond to Britton’s motion for summary judgment within

the time permitted by Western District of Michigan Local Civil Rule 7.2(c). On January 27, 2020,

the Court issued an Order to Show Cause directing White to respond by February 10, 2020, and

explain why his case should not be dismissed for lack of prosecution. The February 10, 2020

Order also instructed White that if he intended to oppose Britton’s motion, he must file his response

within the same time. (ECF No. 25.) The Order was not returned to the Court as undeliverable

or for any other reason, and White failed to respond timely.

       Although White is representing himself, pro se litigants are “still required to follow the

rules of civil procedure and easily-understood Court deadlines.” Ciavone v. McKee, 2009 WL

2959737 at *6 (W.D. Mich. Sept. 10, 2009). White’s failure to respond, alone, constitutes an

adequate ground for dismissal. The Sixth Circuit has noted that, “if a plaintiff fails to respond to

or otherwise oppose a defendant’s motion, then the district court may deem the plaintiff to have


                                                 2
 Case 1:19-cv-00262-JTN-SJB ECF No. 26 filed 02/14/20 PageID.128 Page 3 of 5



waived opposition to the motion.” Scott v. Tennessee, No. 88-6095, 1989 WL 72470, at *2 (6th

Cir. July 3, 1989); see also Rogers v. Mich. Dep’t of Corrs., No. 1:17-cv-383, 2019 WL 1388677,

at *1 (W.D. Mich. Mar. 6, 2019) (noting that “opposition to a motion for summary judgment is

waived, and dismissal appropriate, where the plaintiff fails to respond thereto”); Center for

Biological Diversity v. Rural Utils. Serv., No. 5:08-292-JMH, 2009 WL 3241607, at *3 (E.D. Ky.

Oct. 2, 2009) (noting that “the Sixth Circuit has held that the lack of response [to a motion] is

grounds for the district court to assume opposition to the motion is waived, and grant the motion”).

Nonetheless, in accordance with Carver v. Bunch, 946 F.2d 451, 455 (6th Cir. 1991), the

undersigned has examined Britton’s motion to ensure that he has discharged his summary

judgment burden and concludes that he has done so.

       First, the Police Report and the video evidence shows that Britton had a valid basis to

perform a traffic stop: White failed to stop at a stop sign. “As a general matter, the decision to

stop an automobile is reasonable where the police have probable cause to believe that a traffic

violation has occurred.” Whren v. United States, 517 U.S. 806, 810 (1996). Because Officer

Britton observed White fail to stop at a stop sign, he had probable cause to initiate a traffic stop.

Thus, no Fourth Amendment violation occurred during the initial encounter.

       Second, because White had exited the car and approached Officer Britton, was

uncooperative, did not have his driver’s license, and Sgt. Davis believed White had warrants and

a history of narcotics and resisting behavior, Davis detained White in handcuffs while they ran his

name for outstanding warrants. After determining that there were six outstanding valid warrants

for White’s arrest, the officers arrested him. Because the warrants provided probable cause for

the arrest, see United States v. Ellison, 462 F.2d 557, 563 (6th Cir. 2006); United States v. Hudson,

405 F.3d 425, 432 (6th Cir. 2005), no Fourth Amendment violation occurred.


                                                 3
 Case 1:19-cv-00262-JTN-SJB ECF No. 26 filed 02/14/20 PageID.129 Page 4 of 5



        Third, the search of White’s car was permissible under the automobile exception to the

warrant requirement when Officer Britton and Sgt. Davis found a small baggie of suspected

methamphetamine near his vehicle that did not have frost on it (indicating that it had been recently

thrown on the ground), and Officer Davis was familiar with White’s history of narcotics

trafficking. See Collins v. Virginia, 138 S. Ct. 1663, 1669 (2018); United States v. Smith, 510

F.3d 641, 647–48 (6th Cir. 2007). The video demonstrates that the officers recovered the bag of

methamphetamine before they searched the car. Because the officers had probable cause to

search, no Fourth Amendment violation occurred. The search was also likely permissible as an

inventory search once the officers decided to impound the vehicle.

        Finally, the officers impounded White’s vehicle pursuant to Dowagiac Police Department

Policy 7-1 and Michigan law, Mich. Comp. Laws § 257.252d(1)(e), which authorizes police

officers to remove a vehicle from public or private property if there is reasonable cause to believe

that the vehicle was used in the commission of a crime. Here, the officers had a reasonable basis

to conclude that White’s vehicle was used in the commission of a crime. Moreover, impoundment

was reasonable under Policy 7-1, which allows for towing/impoundment of abandoned vehicles,

defined to include, “[a] vehicle where the driver has been arrested.” See United States v. Kimes,

246 F.3d 800, 805 (6th Cir. 2001) (“The Fourth Amendment permits impoundment decisions . . .

that are objectively justifiable . . . regardless of an officer’s subjective intent.”).

III.    CONCLUSION

        For the foregoing reasons, the undersigned recommends that Defendant’s Motion for

Summary Judgment (ECF No. 18) be granted and the complaint be dismissed with prejudice. The

undersigned further recommends that Defendant’s Motion to Stay Civil Proceedings or, in the

Alternative, Adjourn Dispositive Motion Deadline (ECF No. 22) be denied as moot.


                                                    4
 Case 1:19-cv-00262-JTN-SJB ECF No. 26 filed 02/14/20 PageID.130 Page 5 of 5



       The undersigned further recommends that appeal of this matter would not be taken in good

faith. See McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997); 28 U.S.C. § 1915(a)(3).

                                           NOTICE

       OBJECTIONS to this Report and Recommendation must be filed with the Clerk of Court

within 14 days of the date of service of this notice. 28 U.S.C. § 636(b)(1)(C). Failure to file

objections within the specified time waives the right to appeal the District Court’s order. See

Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).



Dated: February 14, 2020                                   /s/ Sally J. Berens
                                                          SALLY J. BERENS
                                                          U.S. Magistrate Judge




                                               5
